DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This office action is in response to the amendment filed on 11/11/2022.
Claims 22, 29, and 36 have been amended.
Claim 41 has been cancelled.
Claim 42 has been added.
Claims 22-40 and 42 are pending and have been examined.

Claim Objections
Claims 22, 29, and 36 are objected to because of the following informalities:  The newly added limitation in each claim recites “cause rending…” The examiner believes this is a typo. Rending means to tear and that does not seem to be supported in the spec or make sense with the rest of the limitations. As best the examiner can ascertain “rending” should be “rendering” and will be treated as such for purposes of examination. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-40 and 42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are directed to an apparatus (claim 22), program product comprising at least one non-transitory computer-readable storage medium (claim 29), and method (claim 36). Thus, the claims fall within the four statutory categories of patentable subject matter. 
Step 2A prong 1: The claims describe a manner of merchants setting up promotions which define merchant locations. The promotions are then provided to users based on the user’s location being within a threshold of locations of the merchant. Thus the claims are directed to certain methods of organizing human activities in the form of commercial interactions (including advertising, marketing or sales activities or behaviors). 
Claims 22, 29, and36 recite virtually identical limitations. Thus claim 22 will be held as representative and used for the analysis below. Additional elements of each claim will be addressed below.
More specifically, the following limitations are considered as merely descriptive of abstract concepts:
provide to a merchant associated with a merchant account selectable merchant location indicators corresponding to one or more merchant locations associated with the merchant account; receive at least one selection of the one or more selectable merchant location indicators corresponding to at least one selected merchant location; generate an impression object based at least in part on the at least one selection of the one or more selectable merchant location indicators; transmit a publication confirmation request associated with the impression object to the merchant; receive an approval indication from the merchant to in response to the publication confirmation request; determine a real-time consumer location; in response determining that the real-time consumer location is within a predetermined threshold of the at least one selected merchant location and receiving the approval indication, cause rendering the impression object among a plurality of impression objects in a merchant newsfeed displayed to the consumer, wherein the merchant newsfeed is associated with the merchant account.
The following dependent claim limitations merely describe the following abstract concepts:
wherein each of the one or more selectable merchant location indicators is associated with at least one of an in-store pickup option or a shipping option (claims 23, 30, and 37); wherein, prior to generating the impression object, receive from the merchant at least one of: stock keeping unit data, availability data, weight data, or size data (claims 24, 31, and 38); determine shipping cost data based on at least one of the weight data or the size data (claims 25, 32, and 39); provide a location based feed for display to the consumer (claims 26, 33, and 40) update the location based feed to the consumer to cause the impression object to be presented as a feed item of the location based feed (claims 27 and 34)
wherein the location based feed comprises a plurality of feed items, wherein each of the plurality of feed items is associated with a corresponding merchant location, arrange the plurality of feed items based on a distance from the real-time consumer location to the corresponding merchant location of the plurality of feed items (claims 28 and 35), in response to receiving a redemption indication associated with the impression object, cause rendering a redemption notification object in the merchant newsfeed (claim 42)
Step 2A prong 2: This judicial exception is not integrated into a practical application. The claims recite the following additional elements: apparatus comprising at least one processor and at least one non-transitory  memory including program code, interactive self-service interface; merchant device, consumer device, determining user location by IP address, cell tower triangulation, GPS, or personal area network, merchant newsfeed interface, location based feed graphical user interface (GUI), and computer program product comprising at least one non-transitory computer readable storage medium having computer readable program code. 
The apparatus comprising processor and at least one non-transitory memory, merchant device, consumer device,  and computer program product are recited at a high level of generality that amount to mere instructions to “apply” the abstract concepts on generic computing devices (spec [0044]-[0062]) (See MPEP 2106.05(f)). 
Further, the interactive self-service interface, merchant newsfeed interface, and location based feed GUI are recited at a high level of generality and includes no meaningful interface elements that may potentially be considered an improvement to an interface. With regard to the self-service interface, the location indicators are interpreted under their broadest reasonable interpretation in light of the specification. The examiner can find no express mention of selectable location indicators. The only applicable portion of the specification appears to be paragraph [0089] which merely says “For example, the merchant may be allowed to select and/or otherwise specify one or more merchant locations capable of promotion redemption. For example, a merchant may include a large number of merchant locations, such as across states, and may specify one or more of the merchant locations via the merchant interface.” Thus “location indicators” are interpreted as nothing more than a selection of a location and thus provides no meaningful limits to the interface. Similarly, the location based feed appears to be nothing more than a feed of information provided to a user based on their location. The claims contain no actual reference to any GUI elements and merely describe the content that is to be presented on the interface. Thus, the generic self-service interface for selecting merchant locations for establishing promotions and the location based feed GUI for presenting content related to a user location is no more than a general link to a particular technological environment or field of use (i.e. on a computer). (See MPEP 2106.05(h)).
 Further, the manner in which the location is being determined (i.e. IP address, cell tower triangulation, GPS, and PAN)  is considered insignificant extra solution activity as it is considered mere data gathering (See MPEP 2106.05(g)). 
As a result, the additional elements do not include any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with regard to practical application, the additional elements merely provide instructions to “apply” the abstract idea using generic computing components, provide a general link to a particular technological environment or field of use, and provide mere data gathering which is insignificant extra solution activity. 
Further, the manners described above for determining location information from a consumer device is well-understood, routine, and conventional at the time of the invention (See https://www.sans.org/blog/big-brother-forensics-device-tracking-using-browser-based-artifacts-part-1/ - common location determining techniques including GPS, cell tower triangulation, WIFI positioning, and simple IP address geolocation; “Google Latitude is a free, popular geo-location service. The host device first collects environmental information about itself, including IP address and any GPS, cell tower, and WiFi information available. Google Latitude will perform database lookups using the provided data and return an approximate location.” -2012; https://searchengineland.com/geolocation-core-to-the-local-space-and-key-to-click-fraud-detection-11922 - The best-known method is to take the user’s IP address, which is transmitted with every internet request, and to look up the organization and physical address listed as the owner of that IP address – 2007; https://www.pewinternet.org/2012/05/11/three-quarters-of-smartphone-owners-use-location-based-services/ indicating the overwhelming use of smartphones for providing location based services - 2012;  https://stackoverflow.com/questions/3633879/how-does-web-browser-geolocation-work/18210651 - “Common sources of location information include Global Positioning System (GPS) and location inferred from network signals such as IP address, RFID, WiFi and Bluetooth MAC addresses, and GSM/CDMA cell IDs, as well as user input.” – Aug 2013; http://html5doctor.com/finding-your-position-with-geolocation/ - “A number of different sources are used to attempt to obtain the user’s location, and each has their own varying degree of accuracy. A desktop browser is likely to use WiFi (accurate to 20m) or IP Geolocation which is only accurate to the city level and can provide false positives. Mobile devices tend to use triangulation techniques such as GPS (accurate to 10m and only works outside), WiFi and GSM/CDMA cell IDs (accurate to 1000m). – 2011; https://www.techrepublic.com/blog/web-designer/html5-how-to-implement-the-geolocation-api/ - “Common sources of location information include: Global Positioning System (GPS) locations inferred from network signals such as an IP address, RFID, Wi-Fi and Bluetooth MAC addresses; GSM/CDMA cell IDs; user input” – 2012;)
As a result the claims are not patent eligible.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-27, 29-34, 36-40, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeto III et al (US 2103/0275221) in view of Young et al (US 2015/0019310) in view of Taylor et al (US 2012/0101881)

As per claims 22, 29, and 36:

Zeto teaches An apparatus comprising at least one processor and at least one non-transitory memory including program code, the at least one non-transitory memory and the program code configured to, with the at least one processor, cause the apparatus to; A computer program product comprising at least one non-transitory computer- readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising an executable portion configured to; and A computer-implemented method comprising: (paragraphs [0072]-[0074]: transmit an interactive self-service interface to a merchant device associated with a merchant account, wherein the interactive self-service interface comprises one or more selectable merchant location indicators corresponding to one or more merchant locations associated with the merchant account  (paragraph [0032] , [0036]-[0038]; [0037] Once the LODS 102 displays a user interface to a user (entity representative), the LODS 102 typically displays to the user a list of Designated Market Areas ("DMAs"), as shown at operation 204. As will be understood by one skilled in the art and as used herein, DMAs are predefined geographical market regions. According to one embodiment, a user is able to select the DMA within which an entity is located. Generally, an LODS 102 then receives the user's DMA selection, as shown at operation 206. According to one aspect, upon receipt of a DMA selection, the LODS 102 typically displays a list of properties located within the geographical bounds of the selected DMA, as shown in operation 208. [0038] Generally, once the user selects a particular property from the list displayed at operation 208, an embodiment of the LODS 102 receives the property selection, as shown at operation 210.) receive, via the interactive self-service interface and from the merchant device, at least one selection of the one or more selectable merchant location indicators corresponding to at least one selected merchant location  (paragraph [0032] , [0036]-[0038]; [0037] Once the LODS 102 displays a user interface to a user (entity representative), the LODS 102 typically displays to the user a list of Designated Market Areas ("DMAs"), as shown at operation 204. As will be understood by one skilled in the art and as used herein, DMAs are predefined geographical market regions. According to one embodiment, a user is able to select the DMA within which an entity is located. Generally, an LODS 102 then receives the user's DMA selection, as shown at operation 206. According to one aspect, upon receipt of a DMA selection, the LODS 102 typically displays a list of properties located within the geographical bounds of the selected DMA, as shown in operation 208. [0038] Generally, once the user selects a particular property from the list displayed at operation 208, an embodiment of the LODS 102 receives the property selection, as shown at operation 210.) generate an impression object based at least in part on the at least one selection of the one or more selectable merchant location indicators (paragraphs [0032], [0036]-[0041]; These users may log into the application server to create campaigns, dispatch campaigns to the devices and view performance reports. According to one aspect, an LODS 102 receives various input from a user 128 including, for example, offer message headers and footers, dayparting information (i.e., when an LODS 102 should send a particular offer), how often an offer should be sent, and other information as will occur to one skilled in the art. [0040] ] According to one embodiment, if a user does not want to override the default geofence settings or if a user has created custom or multiple geofences, at operation 215, the system associates one or more mobile content items (e.g., rewards, coupons, messages, images, mobile webpages, etc.) to the particular geofence or geofences. [0041] After associating mobile content items to the geofence or geofences, at 216 the LODS 102 generally associates the default geofence, custom geofence, or concentric geofences with the user-selected property and stores the information in a database for subsequent use and/or processing.) determine a real-time consumer device location associated with a consumer device based on one or more of an Internet Protocol (IP) address associated with the consumer device, cell- tower triangulation data associated with the consumer device, global positioning system (GPS) data associated with the consumer device, or a personal area network (PAN) associated with the consumer device; (paragraph [0030] As will be discussed herein, the LODS 102 may receive information relating to a user's location from the user's mobile device. According to one embodiment, the LODS 102 may receive such location information via a carrier network 116. According to further embodiments, the LODS 102 may receive such location via a network 108C from other methods such as a mobile device's GPS, A-GPS, IP address, Wi-Fi, Google Services, etc. [0064] According to the FIG. 5 embodiment, at 502, the system 102 receives subscriber identifying information and information relating to the subscriber's location from the subscriber's mobile device. As discussed previously, the location information may be received from the device's GPS or A-GPS service, from an IP address associated with the device, from Google Services, based on a Wi-Fi access point, etc.) in response determining that the real-time consumer device location is within a predetermined threshold of the at least one selected merchant location {…} cause rending the impression object (paragraphs [0036]-[0047],[0064],[0066]-[0068]; [0038] According to one aspect, a property is associated with a "point" (i.e., a particular latitude and longitude point), and the LODS 102 creates a default circular geofence using the property's point as the circle's center. In one embodiment, the LODS 102 uses a default radius of one mile. As will be understood and according to one aspect, default geofence parameters such as radius length can be set based on the preferences of the user responsible defining a property's geofences and are not limited to radius length. [0066] At 508, according to the FIG. 5 embodiment, the system 102 then retrieves geofence information relating to the subscriber's current location. As will be understood, a subscriber's position or location may correspond to multiple overlapping geofences associated with multiple locations (i.e., retailers, restaurants, etc.). After retrieving the geofence information relating to the subscriber's current location, at operation 510, the system 102 applies predetermined business rules to the geofence information as well as the subscriber's profile information and location history to determine a mobile content item or items to send to the subscriber. According to one aspect, the system 102 uses the business rules to determine an appropriate mobile content item to deliver to a subscriber based on that subscriber's current location as well as their past activities. [0067] According to one embodiment, after applying the predetermined business rules and determining the mobile content items to provide to the subscriber, at 512, the system retrieves the one or more offers. As will be understood, the system 102 may determine one mobile content item to deliver to the subscriber or multiple mobile content items. Then, at 514, the system 102 transmits the one or more mobile content items and logs the transmission. According to one embodiment, the system 102 transmits the mobile content items to the subscriber via push notification to a mobile application on the subscriber's mobile device. [0068] Though not shown, according to one embodiment, the system 102 receives marketing performance data or other indications when a subscriber users, views, redeems, or otherwise engages with a mobile content item. The {…} indicate a modification to the claim language to show what is expressly taught by Zeto. Limitations regarding confirmation and approval to publish are addressed below.)
Zeto teaches an interface for creating and publishing advertising to users as evidenced above. Zeto does not expressly teach providing approval to publish the content.
Young teaches transmit a publication confirmation request associated with the impression object to the merchant device; (paragraph [0094], [0095]; [0094] When creating a Deal, the Deal creator is enabled to use preinstalled Deal templates, he/she then is prompted to complete, at minimum, the required information on a chosen Deal template and any additional information he/she would like to display. The Deal creator is prompted to review and approve the Deal before activating the Deal.) receive an approval indication via the interactive self0service interface from the merchant device in response to the publication confirmation request (paragraphs [0094], [0095]; [0094] When creating a Deal, the Deal creator is enabled to use preinstalled Deal templates, he/she then is prompted to complete, at minimum, the required information on a chosen Deal template and any additional information he/she would like to display. The Deal creator is prompted to review and approve the Deal before activating the Deal.) {publishing based on} receiving approval indication via the interactive self-service interface and from the merchant device (paragraphs [0094], [0095]; [0094] When creating a Deal, the Deal creator is enabled to use preinstalled Deal templates, he/she then is prompted to complete, at minimum, the required information on a chosen Deal template and any additional information he/she would like to display. The Deal creator is prompted to review and approve the Deal before activating the Deal.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide an approval to publish content in order to verify that the content is ready for publication (paragraph [0094]). Further, providing a publication confirmation is the use of a known technique used to improve similar devices/methods in the same way.
The combination does not expressly teach providing a merchant newsfeed interface.
Taylor teaches among a plurality of impression objects in a merchant newsfeed interface displayed on the consumer device, wherein the merchant newsfeed interface is associated with the merchant account  (paragraph [0076]-[0078]; [0076]For example, the consumer may set preferences 320 of his L-PROMO account, such as, but not limited to selecting interested merchants, notification methods, receiving offer updates frequency, and/or the like. In a further implementation, the consumer may like a merchant's Facebook page 321, follow a merchant's twitter 322, and/or the like, to receive commercial offers. [0077] For example, in one implementation, upon linking social media accounts and mobile numbers with the L-PROMO account, the consumer may manage his L-PROMO account to receive merchant offers via Facebook news feed 324a, Twitter stream 324b, email 324c, mobile text messages 324d, and/or the like. In a further implementation, the consumer may view messages related to L-PROMO offers posted by the merchant or his friends status update, and click on the message or navigate to the L-PROMO consumer webpage to view and/or retrieve the offer.)
It would have been obvious to one of ordinary skill in the art at the time of fling the invention to include merchant newsfeeds as taught by Taylor in order to bridge merchants and consumers in offers and promotion matching (paragraph [0024]). Further, the use of a newsfeed to provide content is the use of a known technique used to improve similar devices/methods in the same way. 


Zeto, Young, and Taylor teach the limitations of claims 22, 29, and 36. As per claims 23, 30, and 37:

Young further teaches wherein each of the one or more selectable merchant location indicators is associated with at least one of an in-store pickup option or a shipping option (paragraph [0094], [0095]; [0095] The required Deal Information may also include the Shipping Information, for example, Carton Size, Carton Weight, Number of Pieces per Carton, Shipping From, Zip Code, etc. – i.e. location tied to shipping)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include associating a shipping option with a location of a promotion as taught by Young in order to properly evaluate shipping costs (paragraph [0095]). Further, including locations tied to shipping options is the use of a known technique used to improve similar devices/methods in the same way.

Zeto, Young, and Taylor teach the limitations of claims 22, 29, and 36. As per claims 24, 31, and 38:

Young further teaches wherein, prior to generating the impression object, the at least one non-transitory memory and the program code are configured to, with the at least one processor, cause the apparatus to: receive, via the interactive self-service interface and from the merchant device, at least one of: stock keeping unit data, availability data, weight data, or size data (paragraph [0087], [0094], [0095]; [0095] The required Deal Information may also include the Shipping Information, for example, Carton Size, Carton Weight, Number of Pieces per Carton, Shipping From, Zip Code, etc. – i.e. location tied to shipping)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include associating a shipping option with a location of a promotion as taught by Young in order to properly evaluate shipping costs (paragraph [0095]). Further, including locations tied to shipping options is the use of a known technique used to improve similar devices/methods in the same way.

Zeto, Young, and Taylor teach the limitations of claims 24, 31, and 38. As per claims 25, 32, and 39:

Young further teaches wherein the at least one non-transitory memory and the program code are configured to, with the at least one processor, cause the apparatus to: determine shipping cost data based on at least one of the weight data or the size data  (paragraphs [0087], [0094], [0095]; [0095] The required Deal Information may also include the Shipping Information, for example, Carton Size, Carton Weight, Number of Pieces per Carton, Shipping From, Zip Code, etc. Shipping Estimate may be calculated in the interfaces of Order Entry Process, Order Review, and/or at Set-up/Running/Other Product/Imprinting Related Charges.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include associating a shipping option with a location of a promotion as taught by Young in order to properly evaluate shipping costs (paragraph [0095]). Further, including locations tied to shipping options is the use of a known technique used to improve similar devices/methods in the same way.

Zeto, Young, and Taylor teach the limitations of claims 22, 29, and 36. As per claims 26, 33, and 40:

Zeto further teaches  wherein, when transmitting the impression object to the consumer device, the at least one non-transitory memory and the program code are configured to, with the at least one processor, cause the apparatus to: provide a location based feed via a graphical user interface (GUI) configured for display on the consumer device (Fig 1; paragraphs [0010]-[0012]; [0010] The LODS determines which targeted offers to send to which subscribers based on subscriber location (specifically, location of the subscriber's mobile device) in relation to a particular property, subscriber-defined preferences, and business rules software. Subscribers who enter the property's geofence are eligible to receive offers, generally on a mobile device via a standard SMS message or other delivery mechanism including push notifications within a mobile application.)

Zeto, Young, and Taylor teach the limitations of claims 26, 33, and 40. As per claims 27, 34, and 41:

Zeto further teaches wherein the at least one non-transitory memory and the program code are configured to, with the at least one processor, cause the apparatus to: update the location based feed on the consumer device to cause the impression object to be presented as a feed item of the location based feed (Fig 1; paragraphs [0010]-[0012]; [0010] The LODS determines which targeted offers to send to which subscribers based on subscriber location (specifically, location of the subscriber's mobile device) in relation to a particular property, subscriber-defined preferences, and business rules software. Subscribers who enter the property's geofence are eligible to receive offers, generally on a mobile device via a standard SMS message or other delivery mechanism including push notifications within a mobile application. [0011] In one aspect, the central application receives location information from a user's mobile device, and using user profile information, pushes user- and location-specific marketing content to the user's mobile device.)

Zeto, Young, and Taylor teach the limitations of claim 22. As per claim 42:

Taylor further teaches wherein the at least one non-transitory memory and the program code are configured to, with the at least one processor, cause the apparatus to: in response to receiving a redemption indication associated with the impression object, cause rendering a redemption notification object in the merchant newsfeed interface. (paragraph [0047], [0077], [0083], [0047] In one implementation, the L-PROMO may generate a message describing the consumer's purchase, link the message to social media, and populate the social media feeds to the social media networks 240. For example, if a consumer attempts to buy a pair of Gap jeans at a Gap store, L-PROMO may generate a Facebook status update showing the consumer "buys a Gap boot cut jeans." [0077] For example, in one implementation, upon linking social media accounts and mobile numbers with the L-PROMO account, the consumer may manage his L-PROMO account to receive merchant offers via Facebook news feed 324a, Twitter stream 324b, email 324c, mobile text messages 324d, and/or the like. In a further implementation, the consumer may view messages related to L-PROMO offers posted by the merchant or his friends status update, and click on the message or navigate to the L-PROMO consumer webpage to view and/or retrieve the offer.)
It would have been obvious to one of ordinary skill in the art at the time of fling the invention to include redemption notifications as taught by Taylor in order to bridge merchants and consumers in offers and promotion matching (paragraph [0024]) and provide users with information about products purchased by members of their social network which may inspire them to also purchase the items. Further, the use of a redemption notification is the use of a known technique used to improve similar devices/methods in the same way. 


Claims 28 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeto III et al (US 2103/0275221) in view of Young et al (US 2015/0019310) in view of Taylor et al (US 2012/0101881) in view of Walker et al (US 2013/0060635)

Zeto, Young, and Taylor teach the limitations of claims 26 and 33. As per claims 28 and 35:

Walker teaches wherein the location based feed comprises a plurality of feed items, wherein each of the plurality of feed items is associated with a corresponding merchant location, wherein the at least one non-transitory memory and the program code are configured to, with the at least one processor, cause the apparatus to: arrange the plurality of feed items based on a distance from the real-time consumer device location to the corresponding merchant location of the plurality of feed items (paragraph [0017] In one embodiment, an interface may be provided on the mobile device that lists offers available nearby the location of the user. For instance, the offers may be shown as an ordered list within the interface based on distance.)
It would have been obvious to one of ordinary skill in the art at the time of fling the invention to include ordering items based on distance to a user as taught by Walker in order to show the user which offers would be easier to redeem based on the time it would take to travel to redemption locations. Further, ordering a list by distance from a user is the use of a known technique used to improve similar devices/methods in the same way. 

Response to Arguments

Applicant’s arguments regarding rejections under 35 USC 103 are moot in light of new grounds of rejection which have been necessitated by amendment.
The examiner has considered but does not find persuasive applicant’s arguments regarding rejections under 35 USC 101. Applicant argues that the claims are not directed to methods of organizing human activity in form of advertising marketing or sales activities or behaviors. The examiner respectfully disagrees. Applicant’s own specification states “Embodiments discussed herein relate, generally, to techniques for programmatically providing promotions to consumers based on location.” (paragraph [0002]). Further, the claims very clearly provide language that is directed to such process including allowing merchants to set up promotions, determining the users location, and providing the user with said promotions. 
Applicant further argues that the claims recite additional elements that provide practical application. The examiner respectfully disagrees. Applicant attempts to reference Core Wireless however the examiner finds no parallels between the findings in Core Wireless and the present claims. In Core Wireless the claims were directed to specific elements of an interface that improved the manner in which a user interacted with the interface. The present claims provide no specific interface elements and instead describe generic interfaces. If applicant were to provide specific elements of an interface and explained how such elements improved the users ability to interact with the interface it could possibly overcome the 101 rejection. However, at present no such details or specific interface elements are recited. 
With regard to inventive concept the examiner respectfully disagrees. As noted above, the determination of the user’s location amounts to extra solution activity. Applicant has not invented or improved upon the manner in which a user’s location is determined. The claims merely use well-known techniques, as evidenced above, to determine the user location and then uses that information to implement the abstract idea. Further, as noted above, the interfaces are generic and provide no specific interface elements that improve the manner in which a user interacts with an interface.  Thus, as noted above, the examiner finds that the additional elements merely provide instructions to “apply” the abstract idea using generic computing components, provide a general link to a particular technological environment or field of use, and provide mere data gathering which is insignificant extra solution activity. As a result such rejections have been maintained.

Conclusion

The following prior art is considered relevant though not relied upon:
Anand et al (US 2014/0278896) – advertising on social media feeds, subscribing to various merchant feeds, tracking purchases

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930. The examiner can normally be reached Mon. - Fri. 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.S/             Examiner, Art Unit 3688                                                                                                                                                                                           
/KAMBIZ ABDI/             Supervisory Patent Examiner, Art Unit 3688